ICJ_061_WesternSahara_UNGA_NA_1975-05-22_ORD_01_NA_02_EN.txt. 10

DISSENTING OPINION OF JUDGE MOROZOV

I voted in favour of a judge ad hoc appointed by the Kingdom of
Morocco sitting in the present case, and I voted, for the same reason, in
favour of a judge ad hoc appointed by the Islamic Republic of Mauritania,
because I consider that the latter State has the same right to choose a
judge ad hoc as the Kingdom of Morocco, and because the participation
of such judge in the current case would also help in the elaboration of the
objective advisory opinion requested by the General Assembly.

For the same reason, I could not support the second part of the
penultimate paragraph of the reasoning of the Order (from the words:
“whereas however, for the purpose ...” to the end of the paragraph),
which does not present a correct description of the position of the
Government of the Islamic Republic of Mauritania, and is in contradic-
tion with the relevant part of its written statement as well as with the oral
statement of Counsel for that Government during the public hearings.

(Signed) Platon Morozov.
